Exhibit 10.32

 

AMENDMENT NO. 1 TO

SEPARATION AGREEMENT AND RELEASE

 

GENESIS MICROCHIP INC. (the “Company”) and CHANDRASHEKAR M. REDDY, having
entered into a Separation Agreement and Release on January 3, 2003 (the
“Agreement”), hereby amend the Agreement, effective as of November 10, 2004, as
follows:

 

Section 2(b) of the Agreement is amended in its entirety to read as follows:

 

(b) Post-Termination Exercise. The Parties agree that, subject to all
requirements of the Sage Plan, the First NSO, the Second NSO and the Sage ISO
shall remain exercisable until May 30, 2005 and shall expire if not exercised on
or prior to such date. Employee understands that the Sage ISO no longer
qualifies for treatment as an incentive stock option and will be treated as a
nonstatutory stock option, for income, employment and capital gains tax
purposes.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the
respective dates set forth below:

 

CHANDRASHEKAR M. REDDY        

/s/ Chandrashekar M. Reddy

     

Date: November 10, 2004

         

 

GENESIS MICROCHIP INC.

       

/s/ Michael Healy

     

Date: November 10, 2004

Name: Michael Healy

Title: CFO

       